176 Kan. 61 (1954)
268 P.2d 938
J.C. GILLEY, Appellant,
v.
R.R. GILLEY and FRANCES GILLEY, his wife, Appellees.
No. 39,265
Supreme Court of Kansas.
Opinion filed April 10, 1954.
Thomas H. Taggart, of Goodland, was on the brief for the appellant.
Leon N. Roulier, of Colby, was on the brief for the appellee.
The opinion of the court was delivered by
THIELE, J.:
This was an action in which plaintiff sought to have a "restraint and reservation" contained in a deed conveying real estate to him declared void and to quiet his title to the real estate. A demurrer to his petition was sustained and he perfected an appeal to this court. Subsequently appellant filed in this court his abstract and brief.
*62 The abstract does not contain any specification of the errors complained of as required by Rule 5 of this court, nor does the brief contain any statement of the questions involved as required by Rule 6 (3) (b) of this court.
It is observed further that the brief contains no argument whatever but consists solely of quotations from four texts the applicability of which is left to surmise.
Under Dupont v. Lotus Oil Co., 168 Kan. 544, 213 P.2d 975, and cases cited, where appellant makes no attempt to comply with Rule 5 his appeal is subject to dismissal. And see also Quivira, Inc. v. Quivira Co., Inc., 173 Kan. 339, 245 P.2d 972, and cases cited, that error is never presumed and that the burden is on the party alleging error to show it.
The appeal must be and it is dismissed.